Title: John Hurd to Joshua Loring Jr., 13 April 1769
From: Hurd, John
To: Loring, Joshua Jr.


       
        Dear Sir
        Portsmo. 13th. April 1769
       
       The inclosd Informations were preparing by Mr. Claggett, and under Consideration of Mr. Parker the Deputy Judge of Admiralty, when he received a Letter from the Honorable Judge Auchmuty suspending him from the Office. Mr. Claggett returnd them to the Surveyor General, and by his directions I forward them to you, to be laid before Mr. Auchmuty, who will know best to putt them in proper order; and if he thinks the Evidence sufficient forward them for Execution, as the Governor has already advisd. There will be further and more particular Information soon collected from some of the principal people at Law which shall be immediately sent along. I am with great Esteem and regard Dear Sir Your Most hum Servt.
       
        John Hurd
       
       
        Mr. Claggett is about leaving Us and sails soon for England. We shall miss him in some of our Affairs.
        P.S. You have also inclosd a Diary of Willm. Ham Assistant Deputy, which may be of some use; after shewing it to the Judge You’ll please to return it to the Surveyor General’s Office.
       
      